Citation Nr: 0005696	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-17 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 (West 1991).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant has claimed that the veteran's death was 
service connected.  The death certificate documents his death 
in March 1998 while hospitalized at the VA Medical Center.  
Terminal hospitalization records in constructive possession 
of the VA have not been developed.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the terminal 
hospitalization records leading to the 
veteran's death in March 1998 from the VA 
Medical Center.

2.  The RO should prepare a rating 
decision that addresses the claim of 
entitlement to service connection for 
dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991) that complies with the 
U. S. Court of Appeals for Veterans 
Claims decisions in Green v. Brown, 10 
Vet. App. 110 (1997) and Marso v. West, 
13 Vet. App. 260 (1999).  The RO is 
reminded that if there is an intent to 
dissociate the 1988 diagnoses of 
schizophrenia and the opinion of the 
Social Security Administration 
Administrative Law Judge, the RO is 
referred to the Board's March 16, 1994 
Remand, paragraph #2.

3.  The appellant is advised that if she 
has competent evidence that the veteran's 
death from hepatic encephalopathy and 
metastatic liver cancer was due to 
exposure to Agent Orange in service or 
the result of treatment for his service 
connected psychiatric disorder, she must 
submit it.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



